Citation Nr: 0205816	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  94-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic left eye 
disorder to include retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's father


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from March 1966 to March 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which, in 
pertinent part, established service connection for left fifth 
finger laceration scar residuals; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for hearing loss disability, tinnitus, and a chronic left eye 
disorder to include retinitis pigmentosa and presbyopia.  In 
April 1994, the veteran was afforded a hearing before a 
Member of the Board.  In October 1995, the Board remanded the 
veteran's claims to the RO for additional action.  

In January 1997, the RO granted service connection for 
tinnitus; assigned a 10 percent evaluation for that 
disability; granted service connection for bilateral hearing 
loss disability; assigned a noncompensable evaluation for 
that disability; recharacterized the veteran's left fifth 
finger laceration residuals as left finger laceration scar 
residuals with mild vascular insufficiency evaluated as 10 
percent disabling; and denied service connection for left 
fifth finger arthritis.  In March 1998, the veteran was 
afforded a hearing before the undersigned Member of the 
Board.  In May 1998, the Board remanded the veteran's claims 
to the RO for additional action.  

In February 2000, the Board determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for left fifth finger arthritis; denied increased 
evaluations for the veteran's left fifth finger laceration 
residuals and bilateral hearing loss disability; and remanded 
his claim of entitlement to service connection for a chronic 
left eye disorder to the RO for additional action.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  



FINDINGS OF FACT

1.  A left eye chorioretinal scar was initially manifested 
during active service.  

2.  The veteran does not have chronic retinitis pigmentosa.  


CONCLUSION OF LAW

A left eye chorioretinal scar was incurred in wartime 
service.  38 U.S.C.A. § 1110, 1111, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a chronic 
left eye disorder, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  The veteran has been advised by 
the statement of the case and the supplemental statements of 
the case of the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded hearings 
before Members of the Board.  The hearing transcripts are of 
record.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  


Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.304(b) (2001).  

At his February 1966 physical examination for service 
entrance, the veteran neither complained of nor exhibited any 
left eye abnormalities.  At his November 1969 physical 
examination for service separation, the veteran was found to 
have a "small retinitis pigmentosa" over the medial left 
eye.  

At an August 1992 VA examination for compensation purposes, 
the veteran complained of "blurred vision at near."  He 
denied any history of ocular problems.  On examination, the 
veteran exhibited a small left eye chorioretinal scar.  No 
evidence of active ocular pathology was noted.  Additionally, 
the veteran was diagnosed with bilateral presbyopia 
correctable to 20/20.  

In an August 1997 written statement, the veteran advanced 
that he had been struck in the face by a security gate during 
active service and sustained two black eyes.  He reported 
that his treating VA physician felt that his inservice facial 
trauma "may be the cause of a detached retina and is causing 
my eye problem."  

An August 1997 VA ophthalmologic evaluation notes that the 
veteran reported that a bungee cord had "snapped in his left 
eye."  Additionally, he had been told that he might have 
retinitis pigmentosa "years ago."  On examination of the 
left eye, the veteran exhibited chorioretinal atrophy with 
pigment.  The veteran was diagnosed with a bilateral 
refractory errors and left eye chorioretinal atrophy.  

At the March 1998 hearing before the undersigned Member of 
the Board, the veteran testified that he had been struck in 
the eyes by a heavy security gate during active service in 
1966.  He subsequently experienced occasional blurry left eye 
vision and throbbing pain.  He acknowledged that his treating 
optometrists had informed him that he did not have retinitis 
pigmentosa.  The veteran recalled that he may have been told 
by a VA physician that he had a detached retina.  

An August 1998 VA ophthalmologic evaluation indicates that 
the veteran was found to exhibit left eye chorioretinal 
scarring.  At a September 2000 VA examination for 
compensation purposes, the veteran reported that he had been 
told that he had a left retinal scar.  He believed that the 
retinal scar may have been the result of inservice facial 
trauma sustained when a security gate struck him in October 
1966.  On evaluation, the veteran was observed to have a left 
eye chorioretinal scar of unknown etiology.  The VA examiner 
commented that there was "no documentation to prove that it 
occurred at the time of service."  The physician opined that 
it was unlikely that the scar was related to the veteran's 
reported inservice facial trauma.  In a November 2000 
addendum to the report of the September 2000 VA examination 
for compensation purposes, the VA physician clarified that:

I examined [the veteran on] September 8, 
2000 after reviewing his entire claims 
folder.  The only finding in the left eye 
was a peripheral scar which created a 
scotoma on his visual field test.  This 
scar is most likely the result of an 
inflammatory condition most consistent 
with congenital toxoplasmosis.  He was 
not found to have any physical findings 
consistent with retinitis pigmentosa.  
The visual field test was also not 
consistent with retinitis pigmentosa.   

An August 2001 evaluation from David A. Quillen, M.D., 
conveys that electroretinographic testing essentially 
excluded a diagnosis of retinitis pigmentosa.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's physical examination for service entrance and 
service medical records make no reference to a left eye 
disorder or other abnormality.  At his November 1969 physical 
examination for service separation, the veteran exhibited a 
left eye abnormality which was characterized as a "small 
retinitis pigmentosa."  Post-service ophthalmologic 
evaluations have consistently determined that the veteran 
does not have retinitis pigmentosa.  However, the veteran was 
repeatedly found to have a left eye chorioretinal scar of 
unknown etiology.  The Board notes that these post-service 
findings are consistent with the observation made at the 
veteran's physical examination for service separation.  While 
a VA physician has opined that the veteran's left eye 
chorioretinal scar was likely the result of an inflammatory 
process consistent with congenital toxoplasmosis, the report 
of the veteran's physical examination for service entrance 
makes no mention of any pre-existing left eye disorder.  
Given this fact, the veteran is presumed to have been sound 
as to the left eye upon service entrance.  In the absence of 
competent and convincing evidence to the contrary and upon 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that service connection is now warranted for 
a left eye chorioretinal scar.  

Retinitis pigmentosa has not been clinically diagnosed at any 
time following the November 1969 physical examination for 
service separation.  No competent medical professional has 
advanced that the veteran currently has retinitis pigmentosa.  
Indeed, recent electroretinographic testing has excluded the 
presence of retinitis pigmentosa.  In the absence of any 
current objective evidence of the disorder, service 
connection may not be established for retinitis pigmentosa.  


ORDER

Service connection for a left eye chorioretinal scar is 
granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

